Citation Nr: 1824010	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army from June 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs.

This case was last before the Board in February 2016.  It was remanded for further development.  Of note, there were two issues on appeal from the June 2011 rating decision.  The issue of entitlement to service connection for temporomandibular joint disorder (TMJ) was granted in an October 2017 rating decision.  As this was a full grant of the benefit sought, it is no longer on appeal.  The remand directives regarding entitlement to service connection for hepatitis B have been complied with, and that issue is now ready for appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1. The Veteran tested positive for hepatitis B antibodies in 1991.

2. The Veteran does not have current symptoms or a diagnosis of hepatitis B.


CONCLUSION OF LAW

The criteria for service connection for hepatitis B have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110. "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

The Board notes that hepatitis B is not a chronic disease listed under 38 C.F.R. 
§ 3.309(a) (2016); therefore, the presumptive service connection provisions based on chronic in-service symptoms and continuous post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify" ).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Factual Background and Analysis

The Veteran asserts that he has hepatitis B.  In support of his assertion, he wrote that he was "unable to donate blood due the Hepatitis 'B' antigen reportedly found in the blood."  The Veteran contends that he was exposed to Hepatitis B when he had blood transfusions as a result of the serious injuries he received when stationed in Korea in July 1971.  See Notice of Disagreement, October 2011.

The Board observes that the Veteran's service treatment records (STR) are complete for his time in service except for the period of care when he was medically evacuated to Camp Zama, Japan for treatment.  A formal finding of the unavailability of those clinical records has been associated with the Veteran's file.

The Board is mindful that in a case such as this, where potentially relevant service treatment records are missing, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Turning to the medical evidence of record, the Board notes that the Veteran was afforded a VA examination in July 2016 to assist him in the development of his claim.

The VA examiner noted that the Veteran had been diagnosed with hepatitis B in 1991. The examiner further noted that the Veteran's medical records 

contain serologic testing for hepatitis B virus from September 25, 1991,
June 9, 1993, February 25, 2009, and September 201[2]...; on all of these occasions, the testing is similar: there is evidence of exposure to hepatitis B virus (HBV) with acquired immunity; that is, there is NO evidence of active hepatitis B infection, NO hepatitis B surface antigen positivity. To confirm this impression, hepatitis B viral load testing was conducted in October of 2012: NO HBV DNA was detectable.

As a result of these test results, the examiner concluded that there was no verified claim of hepatitis, and opined that the Veteran's hepatitis B infection had cleared, he had established immunity, had no chronic disability, and that it had not clinically manifested while on active duty.  The examiner concluded that hepatitis B was less likely than not due to military service.  

Moreover, the examiner explained that the hepatitis B surface antigen (HBsAg) is most frequently used to screen for the presence of an ongoing hepatitis B infection.  In the case of the Veteran, all testing from 1991 to the present was negative for HBsAg. The examiner then stated that an even more specific test for the presence of hepatitis B viremia (HBV) is a PCR (polymerase chain reaction), which tests for the amount of viral DNA in a blood sample.  This test was "performed on the Veteran's blood in 2012 and no HBV DNA was detectable."

The examiner concluded that "definitively, the Veteran is not infected with HBV" and therefore, cannot transmit HBV.  He further concluded that there was no medical evidence of record that shows that the Veteran suffered an acute episode of hepatitis B while on active duty, or that he suffers from hepatitis B presently, or that he could develop chronic hepatitis B in the future.

Addressing the Veteran's belief that being denied the opportunity to donate blood shows that he has an active hepatitis B infection, the examiner noted that even without a current diagnosis, "American Red Cross guidelines STILL prevent such individuals from donating blood."

In this case, the Veteran left active service in March 1972.  His available STRs contain no notations or diagnosis for hepatitis B, nor any entry regarding blood transfusions.  The Board observes that the earliest mention of hepatitis B in the Veteran's medical records is in September 1991, nineteen years after the Veteran left military service.  

As noted above, absent a current disability, there can be no successful claim for service connection.  The Board finds that the weight of the evidence in this case is against finding a current disability of hepatitis B at any point during the claim period, or even a recent diagnosis prior to the filing of the claim for service connection in March 2010.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  

Here, the Veteran has never been symptomatic of, been treated for, or diagnosed with hepatitis B during or immediately prior to the current claim.  Other than being denied the ability to give blood due to the presence of hepatitis B antigens, and a recent statement of fatiguability, the Veteran asserts no symptoms or other diagnosis.  Even assuming that the Veteran's unavailable records could show blood transfusions, or a diagnosis of hepatitis B, the fact remains that the evidence of record shows no chronic disease, or current diagnosis of hepatitis B.

While the Veteran believes that he has hepatitis B that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis or etiology of the claimed disorder is a matter that is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his statement is not competent evidence and is outweighed by the medical evidence which was rendered by a medical professional after laboratory testing.  

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of hepatitis B.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.



ORDER

Service connection for hepatitis B is denied.



____________________________________________
Lana K. Jeng
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


